Citation Nr: 1328948	
Decision Date: 09/10/13    Archive Date: 09/17/13

DOCKET NO.  06-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating higher than 30 percent for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg on an extraschedular basis.  

2.  Entitlement to a rating higher than 20 percent for combined peroneal and tibial palsy of the right leg on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1966 to October 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2003 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In a decision in October 2012 decision, the Board, in pertinent part, denied the claims increase for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles of the lower leg and for peroneal and tibial palsy of the right leg.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2013, the parties, the Veteran and the VA Secretary, filed a joint motion to vacated and remanded the Board's decision.  In March 2013, the Court granted the joint motion.  

In decision in October 2012, the Board also, in pertinent part, remanded the claims for increase for a gunshot wound of the left hand with ulnar and median nerve palsy; for a gunshot wound of the left hand with intrinsic muscle weakness and loss of motion of the third, fourth, and fifth fingers; for r degenerative disc disease of the lumbar spine, at L5-S1; for chronic ligamentous leg strain; for degenerative joint disease of the right knee; for a scar of the left hand; for sensory deficit with radiculopathy of the right lower extremity; for a sensory deficit with radiculopathy of the left lower extremity.  

The Board also remanded the claim for an earlier effective for a 10 percent rating for degenerative joint disease of the right knee and whether there was clear and unmistakable error in an August 2003 rating decision, which granted an effective date of January 29, 2003, for the grant of service connection for degenerative disc disease of the lumbar spine.  



The remanded issues are still pending development and are not now before the Board for appellate review. 

In a statement in March 2013, the Veteran's attorney raised the claims for increase for residuals of a skin graft of the right leg and for scar residuals of a nasal injury.  In another statement in March 2013, the Veteran's attorney raised the claim of special monthly compensation for loss of use of the left upper extremity.  In a statement in July 2013, the Veteran's attorney raised the claim of special monthly compensation based on the need for regular aid and attendance of another person or by reason of being housebound.  The claims are referred to the RO for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.    


REMAND

In the joint motion, the parties agreed that the Board did not consider or discuss whether the Veteran's disabilities should be referred for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  

In light of the evidence of record and the joint motion, the claims are REMANDED to the RO for the following action.  

1.  Submit the claims for increase for gunshot wounds of the right leg with peripheral vascular insufficiency and injury to the popliteal artery and posterior and anterior muscles and for peroneal and tibial palsy of the right leg to the VA Undersecretary for Benefits for an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  




2.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



